829 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas Robert STIMAC, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 87-1349
United States Court of Appeals, Sixth Circuit.
September 24, 1987.

ORDER
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
This matter is before the court upon consideration of petitioner's appeal from the district court's judgment denying habeas corpus relief under 28 U.S.C. Sec. 2241, and petitioner's motion to amend the Joint Appendix on appeal.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner filed the present action under 28 U.S.C. Sec. 2241 in the district court challenging the constitutionality of his conviction and sentence because of alleged perjured evidence, a tampered jury, and undisclosed information.  The district court found that petitioner should have filed a motion to vacate his sentence under 28 U.S.C. Sec. 2255 in the sentencing court and denied the petition because petitioner failed to establish that 28 U.S.C. Sec. 2255 is inadequate or ineffective as a remedy in this matter.


3
Upon consideration, this court denies petitioner's motion to amend the Joint Appendix and affirms the district court's judgment for reasons stated in the district court's memorandum opinion and order dated November 24, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.